ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Scitor Corporation                          )      ASBCA No. 61438
                                            )
Under Contract No. FA25 l 7-05-D-9001       )

APPEARANCE FOR THE APPELLANT:                      Lawrence E. Ruggiero, Esq.
                                                    Assistant General Counsel

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Samuel W. Morris, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: June 1, 2018



                                                 RICHARDSi-iACKLEFORD
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61438, Appeal of Scitor Corporation,
rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. G.AfU)IN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals
               ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Scitor Corporation                          )      ASBCA No. 61438
                                            )
Under Contract No. FA2517-05-D-9001         )

APPEARANCE FOR THE APPELLANT:                      LawTence E. Ruggiero, Esq.
                                                    Assistant General Counsel

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Samuel W. Morris, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: June 1, 2018



                                                 RICHARDSiiACKLEFORD
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a nue copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61438, Appeal of Scitor Corporation,
rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals